NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                            File Name: 13a0190n.06

                                          No. 12-3591                                  FILED
                                                                                   Feb 21, 2013
                          UNITED STATES COURT OF APPEALS                     DEBORAH S. HUNT, Clerk
                               FOR THE SIXTH CIRCUIT


RANDY SHEPHERD;                                         )
CYNTHIA SHEPHERD,                                       )        ON APPEAL FROM THE
                                                        )        UNITED STATES DISTRICT
         Plaintiffs-Appellants,                         )        COURT FOR THE
                                                        )        NORTHERN DISTRICT OF
v.                                                      )        OHIO
                                                        )
J. STEVE SHELDON, et al.,                               )
                                                        )                 OPINION
         Defendants,                                    )
                                                        )
ERIC BOSCO,                                             )
                                                        )
         Defendant-Appellee.


BEFORE: NORRIS, MOORE, and DONALD, Circuit Judges.


         PER CURIAM. Plaintiffs Randy and Cynthia Shepherd filed an eight-count complaint

against various government officials after their home was searched pursuant to a warrant that

they contend was defective. The only issue on appeal is whether the district court properly

granted summary judgment based upon qualified immunity to Captain Eric Bosco1 of the

Richland County, Ohio Sheriff’s Department. Plaintiffs contend that Bosco, the officer who

swore out the affidavit used to obtain the search warrant for their home, knowingly provided




     1
   Defendant’s signed affidavit spells his surname as Bosko, which we assume to be correct.
Nevertheless, we retain the spelling used in the filings with the district court.
No. 12-3591
Shepherd v. Bosco

false information in violation of the Fourth Amendment’s protection against unreasonable

searches and seizures.

       We have had the opportunity to review the record and have carefully considered the

arguments made by the parties in their briefs and at oral argument. We conclude that the district

court properly granted judgment to defendant and affirm based upon the reasoning set forth in its

Memorandum of Opinion and Order filed on April 12, 2012.

       The judgment of the district court is affirmed.




                                               -2-